JUDGMENT

CARMAN, Judge:
Upon consideration of the United States Department of Commerce’s Final Results of Redetermination Pursuant to Court Remand (“Remand Results”) filed March 1, 2006, pursuant to the Court’s decision in Wheatland Tube Co. v. United States, 30 CIT_, 414 F. Supp. 2d 1271 (2006); and upon consideration of Plaintiffs’ Motion for Final Judgment Upholding the Remand; and upon all other papers filed herein; and upon due deliberation, it is hereby
ORDERED that Plaintiff’s Motion for Final Judgment Upholding Remand is granted; and it is further
ORDERED that the Remand Results are sustained in all respects.
SO ORDERED.
The Clerk of the Court is directed to forward copies of this Order to counsel for the parties.